Curia, per
Nott, J.
It is unnecessary to add any thing in this case to the opinion which has been expressed by the judge to whom the application was originally made. I will nevertheless observe, that a constitution *210has been defined to be “ a form of government delineated by the mighty hand of the people.” It establishes the different branches of the government, and assigns to them their respective duties and powers. By the constitution of South Carolina they are rendered co-ordinate and independent. Neither can control the other in the exercise of its legitimate functions. To the judges belongs the power of expounding the laws ; and although in the discharge of that duty they may render a law inoperative by declaring it unconstitutional, it does not arise from any supremacy which the judiciary possesses over the legislature, but from the supremacy of the constitution over both. Whenever therefore, an act of the legislature comes in contact with the constitution, the latter must prevail. But the judges have no power to restrain the legislature from passing an unconstitutional law, nor to restrain the governor from carrying such a law into execution. For such abuse of power they are answerable only to the sovereign people, y I concur therefore in the opinion which has been given, that the prohibition ought not to have been granted. His honor here went into the question of the regularity of the election, but as the act of 1827 has made new provisions for the election of sheriffs in all cases, the Reporter has omitted that part of the opinion.
Prohibition refused,